     Case: 1:18-cv-06365 Document #: 21 Filed: 12/11/18 Page 1 of 1 PageID #:396



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHIHULY, INC.,
                                                       Case No. 18-cv-6365
                      Plaintiff,
                                                       Honorable Judge Jorge L. Alonso
         v.

ECHT GALLERY CHICAGO, LLC, ECHT
GALLERY INC., KAREN ECHT,

                      Defendants.

                            ORDER FOR ENTRY OF DEFAULT

        Plaintiff Chihuly, Inc. has requested that default be entered against Defendants Echt
Gallery Chicago, LLC, Echt Gallery Inc., and Karen Echt pursuant to Federal Rule of Civil
Procedure 55(a) for failure to plead or otherwise defend this action (Dkt. 14).
         It appearing from the record that Defendants were served with the Summons and
Complaint on September 21, 2018 (Dkt. 11-13) and that Defendants have failed to appear, plead,
or otherwise defend this action, the default of Defendants Echt Gallery Chicago, LLC, Echt
Gallery Inc., and Karen Echt is hereby entered pursuant to Federal Rule of Civil Procedure 55(a).



ENTERED:



12/11/18                                                   ______________________________
                                                           Jorge L. Alonso
                                                           United States District Judge




142229357.1
